 


109 HR 3165 IH: To amend the Occupational Safety and Health Act to provide for criminal liability for willful safety standard violations resulting in the death of contract employees.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3165 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Al Green of Texas (for himself, Mr. Owens, Ms. Jackson-Lee of Texas, Mr. Gene Green of Texas, and Mr. Waxman) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Occupational Safety and Health Act to provide for criminal liability for willful safety standard violations resulting in the death of contract employees. 
 
 
1.Definition of EmployeeSection 17(e) of the Occupational Safety and Health Act (29 U.S.C. 666(e)) is amended by inserting including contract employees who are contracted by the employer, after employee,.  
 
